Citation Nr: 0808945	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-34 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a chronic low back 
disorder.

2. Entitlement to service connection for a right hip scar.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Army from January 
1984 to August 1987 and from May 1, 1992 to May 9, 1992.  He 
subsequently served with the California and Nevada National 
Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for lower back pain and right hip 
scars.  The RO issued a notice of the decision in January 
2004, and the veteran timely filed a Notice of Disagreement 
(NOD) in March 2004.  The RO provided a Statement of the Case 
(SOC) in August 2004 and thereafter, in September 2004, the 
veteran timely filed a substantive appeal.  In October 2005, 
the RO provided a Supplemental Statement of the Case (SSOC).

In November 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

On appeal in February 2006, the Board remanded the case for 
further development, to include obtaining records pertaining 
to an alleged 1985 helicopter crash and providing a VA 
examination to determine the nature and etiology of the right 
hip scar and any back disability that may be present.  The RO 
provided another SSOC in October 2007.

In the instant case, the Board finds that the RO complied 
with the February 2006 Remand directive, and therefore it may 
proceed with its review of the instant appeal.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).



FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The veteran has a current diagnosis of degenerative disc 
disease with protrusion at L4-5 and bulging at L5-S1 and 
spondylosis. 

3. The veteran also has a 3.5 inch by 2.5 inch scar on the 
right hip.

4. While the available service medical records (SMRs) are 
negative for any findings indicative of a low back 
disability, they are incomplete and, although a low back 
disability is not apparent in the record until 20 years post-
service, there is credible lay evidence of an in-service back 
injury and competent medical evidence of a nexus between the 
veteran's chronic low back disorder and the in-service 
trauma.

5. The competent medical evidence of record does not reflect 
treatment for a right hip injury, nor does it show a scar in 
that region during the years immediately following service, a 
medical finding of a right hip scar is not evident until 20 
years after the veteran's discharge from active duty; the 
only medical opinion that addresses a link to service weighs 
against the claim; the preponderance of the lay and medical 
evidence is against a nexus between a scar in the right hip 
area and any incident of active service, to include alleged 
right hip trauma. 


CONCLUSIONS OF LAW

1. Service connection for a chronic low back disorder, to 
include degenerative disc disease (DDD) of the lumbosacral 
spine, is warranted.  §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2. Service connection for a right hip scar is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA with 
respect to the claim for service connection for a right hip 
scar.  In addition, sufficient evidence is of record to grant 
the claim for service connection for a chronic low back 
disorder.  Therefore, no further development is needed with 
respect to this issue.  

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2005 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed  to 
substantiate the claims, and any defect in notice was 
harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The October 2005 letter clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  This correspondence made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  It additionally apprised the veteran that VA 
would schedule a medical examination for him, and also asked 
the veteran to provide VA with any medical reports in his 
possession.  

The October 2005 RO letter also informed the veteran about 
the type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, the October 2005 VCAA notification letter noted 
above was issued after the RO decision that is the subject of 
this appeal.  However, the RO readjudicated this claim, as 
demonstrated by the January 2006 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . .  that is, 
affording a claimant a meaningful opportunity to  participate 
effectively in the processing of [the] claim. . .  ."  
Mayfield, 19 Vet. App. at 128.   

The Board notes that the veteran was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date for the rating.  With respect to Dingess 
notice, where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F.3d 892 (2007).  In this case, 
timely Dingess notice would not have operated to alter the 
outcome because evidence establishing service connection for 
a right hip scar is lacking.  See Sanders, 487 F.3d at 887 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  The Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.  The presumption 
of prejudice is therefore rebutted.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran was afforded 
an August 2007 VA examination, which was thorough in nature 
and adequate for the purposes of deciding these claims.  The 
latter examination includes opinions regarding the contended 
causal relationships; the examiner concluded that there was 
no nexus between a right hip scar and service but provided a 
positive nexus opinion on the back claim.  The instant 
decision grants service connection for a low back disability, 
in part, based upon this competent opinion.  The Board finds 
that the medical evidence of record is sufficient to resolve 
the claim for service connection for a right hip scar.  The 
VA has no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Analysis

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).



III. Analysis

a. Factual Background

The veteran's November 1983 Report of Physical Examination 
for Enlistment discloses a normal clinical assessment of all 
systems.  Periodic examinations in January 1985, September 
1985, and May 1998 also disclose a normal clinical assessment 
of all systems.  In the May 1998 Report of Medical History, 
the veteran indicated that he wore a brace or back support.  
The veteran's other SMRs are negative for any indication of 
complaints of, treatment for, or diagnosis of either a low 
back disorder or a right hip injury.  

December 2002 VA treatment notes indicate that the veteran 
complained of "back problems" for 2-3 years.  He reported 
that he was being treated by a private physician and that he 
was taking Lortab once a week.  He rated his back pain 3/10.  
The veteran related that while in service he did parachute 
jumps with the Airborne Rangers.  He stated that he was 
currently employed as a fork lift driver, and that the 
position "require[d] a lot of lifting."  The clinician 
noted that there was no restriction in range of motion.  The 
assessment was low back pain.  

A March 2004 VA treatment note indicates that the veteran 
complained of lumbar spine pain that radiated to his left leg 
with muscle spasms.  He stated that he was involved in a 1985 
helicopter crash near Fr. Bragg, North Carolina.  T.R.G. 
(initials used to protect privacy), the physician's assistant 
who examined the veteran, noted that he had been involved in 
the investigation of the crash.  Upon physical examination, 
there was full range of motion with pain at the left lateral 
side at L2, L3, L4, L5.  An MRI revealed disc bulges at L3, 
L4, and L5 with spinal stenosis.  The assessment included L2, 
L3, L4, and L5 S-1 disc bulges with osteophytes.  The 
clinician determined that the veteran's lumbar disc disease 
was service connected based on the helicopter crash, but 
noted that "[the veteran] needs to get record of crash from 
Ft. Bragg."

In May 2004, the veteran reported that he sometimes woke up 
thinking about the helicopter crash.  He stated that the rear 
roter blew off, and that the helicopter spun around and 
crashed in a field near Ft. Bragg.  The assessment was 
depression, rule out PTSD from the helicopter crash.

A July 2004 VA treatment note indicates that the veteran 
again gave a history of being involved in a 1985 helicopter 
crash.  He indicated that he flew on three other helicopters 
after the crash, but had not flown since because he was 
afraid to fly. 

An August 2004 VA treatment note indicates that the veteran 
complained of acute back pain.  T.R.G. examined the veteran 
noted that there was full range of motion with pain at the 
lumbar spine that radiated to the buttocks.  Deep tendon 
reflexes were 2+ 5/5 bilaterally.  Straight leg raising was 
negative to 30 degrees.  His gait was intact.  The assessment 
was lumbar disc bulges L3 through L5-S1 with radiculitis.

A June 2005 VA treatment note indicates that the veteran 
again referenced a 1985 helicopter crash and that he was 
"quite upset that his records from military service have 
been destroyed or 'lost.'"  He reported that he took one 
Hydrocodone daily.  Upon physical examination, there was some 
tenderness in the mid-lumbar area with some paravertebral 
muscle spasm present.  Forward flexion, dorsiflexion, and 
lateral flexion were limited secondary to pain.  Toe and heel 
walk were intact.  Deep tendon reflexes were present 
bilaterally.  The assessment included chronic back pain with 
a history of being injured in service.

During his November 2005 hearing, the veteran testified that 
in 1985 he was attached to the Alpha Company 1-75th Airborne 
Rangers at Hunter Army Airfield in Savannah, Georgia.  
Personnel records confirm that in 1985 he was stationed with 
Company A 1-75th Rangers in Georgia.  The veteran described a 
training exercise that his unit was involved in at Ft. Bragg.  
He stated that the rear rotor of the HA-53 helicopter he was 
riding in blew off.  The crew pilot told everyone to lay flat 
on their backs.  The pilot lost control, and the helicopter 
crashed in a field.  The veteran testified that the crash 
occurred in June or July of 1985.  He and the other 
passengers were taken to a hospital to be examined.  The 
veteran stated that he was released because he did not appear 
to be injured.  No X-rays were taken.  He claimed that he 
began having symptoms approximately ten years after service.  
He denied any other injury.  The veteran testified that he 
saw a private provider in 1995 and had X-rays taken, which 
revealed "[n]othing at all."  He stated that an MRI was 
recommended, but that he could not afford it.  He did not 
seek treatment again until he was examined by T.R.G. in 2004.

With respect to his right hip scar, the veteran testified 
that he sustained an abrasion to his right hip while he was a 
member of the Company A 1-75th Airborne Rangers.  
Specifically, he claims that his ammunition pouch rubbed 
against his skin for a prolonged period of time during a 1986 
training exercise.

In a December 2005 correspondence, T.R.G. stated that the 
veteran was totally disabled due to his lumbar spine/back 
problems and that he would eventually require surgery.

In a March 2006 correspondence, T.R.G. stated that the 
veteran was unable to work full duty.

In an April 2006 email to the RO, T.R.G. stated that "Yes I 
was at crash site which [o]ccured at Camp McCall 30 miles 
[o]utside of Ft. Bragg pt were transferred to Womack Army 
Hospital."

An April 2006 document from Womack Army Medical Center 
indicates that there were no records for the veteran from 
July 1985.

The veteran submitted to a VA examination in August 2007.  
The examiner reviewed the claims file.  He noted that the 
SMRs contained no reference to the helicopter crash or any 
evidence of a hip injury.  The veteran reported that his back 
pain began in 1985.  He complained of a constant, sharp pain 
and recurrent numbness and tingling in both legs.  
Prescription pain medication, rest, and heat alleviated the 
pain.  His post-service employment included work as a truck 
driver and janitor.  The veteran stated that he had quit his 
last job due to back pain and that he had not worked since 
2005.  

The examiner indicated that he called T.R.G. to obtain more 
information about the helicopter crash.  T.R.G. "reiterated 
that he has personal knowledge of the helicopter crash, and 
due to the high security of the operation, he felt that the 
information would not be available."

Upon physical examination, the clinician noted that the 
veteran walked unaided and did not use a brace.  His gait was 
slow and steady.  He had difficulty with the toe-and-heel 
gait in that he developed increasing lower back pain and felt 
unstable.  He was able to squat halfway but again complained 
of increased pain and instability.  Forward flexion of the 
thoracolumbar spine was to 70 degrees, however, the veteran 
complained of soreness at 40 degrees.  Active extension was 
to 20 degrees, however the veteran complained of increasing 
pain throughout the entire arc of movement.  Bilateral 
lateral rotation and flexion was to 30 degrees, but the 
veteran complained of increasing tightness and discomfort at 
the end arc of movement.  There was palpatory tenderness in 
the lower lumbar regions.  With repetitive movement, the 
veteran had increased pain and diminished range of motion.  A 
neurological examination was normal.  Straight leg raise in 
the sitting position was normal bilaterally.  No signs of 
radiculopathy were noted.  X-rays and an MRI were taken, 
however, the MRI results are not in the claims file.

The examiner also found that the veteran was "virtually 
asymptomatic of any impairments, pain, or restricted movement 
of the hip/gluteal region."  He noted a hypopigmented area 
of superficial scarring that was 3.5 inches in length and 2.5 
inches in width.  There was good sensory perception to light 
touch and protective sensation was intact.  The scarring area 
was well-healed and not adherent to the underlying tissue.  
There was no tissue breakdown, atrophy, or inflammation.  The 
texture was slightly coarse. There was simple keloid 
formation of a superficial nature.  There was no limitation 
of motion in the hip or gluteal area.

The examiner diagnosed multiple-level lumbar degenerative 
disc disease with protrusion at L4-5 and bulging at L5-S1, 
spondylosis, with residuals.  He determined that "based on 
the history obtained from the veteran, [T.R.G.]'s personal 
statements to me, and the type of spinal condition the 
veteran has, I would have to conclude that at least as likely 
as not (50-50 probability) that the veteran's present low 
back condition was caused by or the result of an injury 
sustained during active military service, i.e. a helicopter 
crash in service."  With respect to the right hip scar, the 
examiner opined that it was not the result of the helicopter 
crash.

b. Discussion

At the outset, the Board notes that the service records are 
incomplete.  Specifically, the August 1987 Report of Medical 
Examination is missing.  In light of this, the Board 
recognizes that it should employ a "heightened" duty "to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  The Board 
comments, however, that this special duty does not require it 
to engage in any "burden-shifting" analysis with respect to 
the veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 
1345-46 (Fed. Cir. 2006) (holding no adverse presumption 
attaches to service connection claim against the government 
when veteran's SMRs are destroyed in a fire).

a. Chronic Low Back Disorder

There is nothing in the SMRs to show that the veteran was 
involved in an accident during service wherein he injured his 
back.  There is also a lapse in time between the veteran's 
1987 separation and the first documented medical diagnosis of 
a back disability in March 2004, although the veteran did 
indicate in 1998 that he used some type of back support.  
However, based on the veteran's Travel Board hearing 
testimony and the lay evidence from T.R.G., the Board finds 
that the veteran was involved in a helicopter crash while on 
active duty in 1985 and that he sustained a back injury at 
that time.  Medical evidence reveals a current chronic low 
back disability, to include degenerative disease of the 
lumbar spine confirmed by X-ray and MRI examination in August 
2007.  The VA clinician who examined the veteran in August 
2007 determined that the veteran's current back disability 
was at least as likely as not related to the in-service 
accident.  Another VA clinician who examined the veteran in 
March 2004 also indicated such a causal relationship if the 
alleged in-service back trauma is confirmed and, as noted 
above, there is lay evidence of record from a service buddy 
that supports the veteran's allegation of the in-service 
helicopter crash.   It is also again pertinent to point out 
that some of the veteran's SMRs are missing through no fault 
of the veteran.  Under these circumstances, the Board finds 
that the veteran's chronic low back disorder is linked to an 
in-service helicopter crash.  Accordingly, service connection 
for chronic low back disorder is warranted.  38 U.S.C.A. §§ 
1110, 113138 C.F.R. § 3.303.

b. Right Hip Scar

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a right hip 
scar.  Specifically, although the veteran currently has a 
scar on his right hip, his SMRs are negative for any 
treatment or complaints of a right hip injury.  The May 1998 
periodic reserve service examination is negative for the 
presence of such a scar.  Furthermore, the August 2007 VA 
examiner noted above concluded that the scar was not due to 
the 1985 helicopter crash.  While the same clinician did not 
specifically offer an opinion as to whether the scar was 
related to the 1986 training exercise, he did note that 
"there are no service medical records indicating injury, 
abrasions, or infections" involving the right hip area.  
Such evidence weighs against a finding of in-service 
incurrence of a right hip scar.  There is no medical evidence 
that links a right hip scar to service.

Also preponderating against this claim is the fact that the 
first documented medical report of a right hip scar first 
appeared in 2007, 20 years post-service.  Such a significant 
lapse in time weighs against this claim.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

While the veteran is competent to state whether he sustained 
an in-service hip injury and that he noticed a scar at some 
point thereafter, in view of the physical examinations that 
failed to reveal such a scar, the amount of time that elapsed 
before a right hip scar is evident in the medical record and 
the August 2007 VA opinion noted above, the Board finds that 
the preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine does not apply 
to this issue and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for chronic low back disorder, to include 
degenerative disc disease of the lumbosacral spine, is 
granted.

Service connection for a right hip scar is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


